Citation Nr: 9901422	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with herniated disc at C5-C6 with pain to the right 
shoulder and arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.


This appeal arises before the Board of Veterans Appeals 
(Board) from an April 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has established entitlement 
to service connection for scoliosis of the thoracolumbar 
spine with degenerative joint disease, while entitlement to 
service connection has been denied for degenerative joint 
disease with herniated disc at C5-C6 with pain in the right 
shoulder and arm.  The veteran claims that the cervical spine 
disability was aggravated during service.  She also seems to 
be arguing that the service-connected thoracolumbar spine 
disability aggravates the nonservice-connected cervical spine 
disability.  The Board notes that in Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (en banc), the United States Court 
of Veterans Appeals, in construing 38 C.F.R. § 3.310(a), held 
that when aggravation of a veterans non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation.

The Board feels that a VA examination would be useful in 
determining whether the veterans degenerative joint disease 
with herniated disc at C5-C6 with pain in the right shoulder 
and arm has been aggravated by her service-connected 
thoracolumbar disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should conduct a 
thorough review of the veterans 
claims folder should specifically 
state in the examination report that 
such review has been conducted.

b)  The examiner should provide 
comprehensive diagnoses for all 
spinal pathology present.

c)  The examiner should state 
whether the veterans degenerative 
joint disease with herniated disc at 
C5-C6 with pain in the right 
shoulder and arm has been aggravated 
by her service-connected 
thoracolumbar spine disorder.  If 
so, the examiner should provide a 
statement concerning the extent, if 
any, of such aggravation.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
